347 So.2d 1321 (1977)
Lola EASON
v.
The CITY OF HUNTSVILLE, Alabama, et al.
SC 2136.
Supreme Court of Alabama.
March 11, 1977.
Robert M. Shipman, Huntsville, for appellant.
W. Stanley Rodgers, of Ford, Caldwell, Ford & Payne, Huntsville, for appellees.
JONES, Justice.
Question: Did Jackson v. City of Florence, 294 Ala. 592, 320 So.2d 68 (1975), abolish the requirement for the filing of a statement of claim with a municipality as provided in Title 37, § 504, Code? We answer, "No," and affirm the trial Court.
The appellant mistakenly argues that the abolition of municipal immunities by this Court was based upon constitutional considerations. A close examination of Jackson shows that the Court did not abolish Title 37, §§ 502 et seq., Code, as unconstitutional; rather, the Court reinterpreted the legislature's intent in its passage of these provisions.
We are constrained at this time from reviewing our holding in Jackson. Suffice it to say that Title 37, § 504, Code, when uniformly and equally applied, is applicable and constitutional; and the filing of suit within the six-month period following the incident made the basis of the action does not constitute a compliance with the notice provisions of the statute. Dixon v. City of Mobile, 280 Ala. 419, 194 So.2d 825 (1967). Because the appellant failed to comply with the requirements of this statutory provision, the judgment of the trial Court is affirmed.
AFFIRMED.
TORBERT, C. J., and BLOODWORTH, FAULKNER, ALMON, SHORES, EMBRY and BEATTY, JJ., concur.
MADDOX, J., not sitting.